 I10DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeligman & Associates, Inc., and its Wholly OwnedDivision, Scott Management Company and Local79, Service Employees International Union, AFIRCIO and David Younce. Cases 7 CA-13576, 7CA-13752(1-4), 7-CA-13948, and 7-CA-14086January 24, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn August 15, 1978, Administrative Law JudgeAlmira A. Stevenson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, General Counsel filedcross-exceptions and a supporting brief, and Respon-dent filed a brief in opposition to General Counsel'scross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.In the absence of a formal section entitled "Con-clusions of Law" in the Administrative Law Judge'sDecision, and upon the basis of her findings and con-clusions and the entire record, we make the followingformal:CONC(I.USIONS OF ILAW1. The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credihilit5unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard DroWall Products. Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 19511. We have carefull5examined the record and find no basis for reversing her findings.The Administrative Law Judge's D)ecision contains several inadvertenterrors which, however, do not affect the conclusions herein. as follows:(I) "7 (CA 13752(1 4)" instead of "17 (A 13752( 1 4)" is the correct casenumber in the statement of the case: (2) in the statement of the case, thedate of filing and serving of the charge in Case 7 CA 13948 is reflected asApril 8, 1977 whereas the record establishes that the correct date is April 7,1977 (3) the last sentence in sec. Ill. B,5(a) and the last sentence in sec. IllB. 5(b) are both followed by a reference to In. 28 the text of fn. 28 clearlyrefers to the subject matter discussed in the latter section: (4) the first sen-tence of fn. 28 refers to Phyllis Davis: the record does not reveal any cor-roborative testimony of Phyllis Davis on the particular point: however. therecord does reveal that the testimony of Ricky I)avis corroborates the testi-mony of Larry Davis on that point.240 NLRB No. 102. Local 79, Service Employees InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent interfered with, restrained, andcoerced employees in the exercise of their rights un-der Section 7 of the Act, and thereby violated Section8(a)(1) of the Act by:(a) Discharging David and Susan Younce on ac-count of their concerted activity in meeting togetherwith other employees to discuss their complaintsabout working conditions.(b) Threatening employees with being replacedbecause of their union activities.(c) Coercively interrogating employees about theirunion activities.(d) Imposing upon employees proscriptionsagainst their talking about the Union.(e) Threatening to discharge employees for testify-ing at Board-conducted hearings.(f) Threatening to use unlawful means to preventunion organization.4. Respondent violated Section 8(a)(3) and (1) ofthe Act by discriminatorily discharging ClarenceGoold because of his leadership in the union move-ment.5. Respondent violated Section 8(a)(4)., (3), and(1), of the Act by:(a) Discharging Mark Rushing because he hadbeen subpenaed to testify on behalf of the Union at aBoard-conducted hearing.(b) Discharging Madeline Dodson because shehad been subpenaed to testify on behalf of the Unionat a Board-conducted hearing.(c) Discharging Harold Dodson because he hadtestified contrary to Respondent's interests at aBoard-conducted hearing.6. Respondent violated Section 8(a)( ) of the Actby promoting Lysle Davis, Larry Davis. and RodneyJohnson to assistant managers. in an attempt to ger-rymander the bargaining unit to defeat the Union'sorganizational efforts.7. Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Larry Davis. Ricky Davis,and Charles Davis because of their known or sus-pected support of the Union.8. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.9. Respondent has not committed any other un-fair labor practices alleged in the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re- SELIGMAN &r ASSOCIATES, INC.IIIlations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Seligman & Associates,Inc., and its Wholly Owned Division, Scott Manage-ment Company, Southfield, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE wi I. NOT interfere with our employees'rights under Section 7 of the National Labor Re-lations Act, as amended, or discourage member-ship in Local 79, Service Employees Internation-al Union, AFL-CIO, or any other labororganization, by discharging or otherwise dis-criminating against our employees in regard tohire or tenure of employment or any other termor condition of employment.WE WILI. NOT coercively interrogate or threat-en our employees, or prohibit you from talkingto new employees about the Union.WE WILL Nor transfer, promote, or reclassifyour employees in an attempt to gerrymander theunit in an NLRB election.WE WILL NOT threaten to discharge our em-ployees for testifying at an NLRB hearing.WE WILL. NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed in Section 7 of theAct.WE WILL offer David Younce, Susan Younce,Clarence Goold, Larry Davis, Ricky Davis,Charles Davis, Mark Rushing, Harold Dodson,and Madeline Dodson full, immediate, and un-conditional reinstatement to their former jobsor, if their jobs no longer exist, to substantiallyequivalent jobs, without prejudice to seniority orother rights and privileges previously enjoyed;and WE WIL L make them whole for any loss ofpay suffered by reason of the discriminationagainst them, with interest.SF I(;MAN & ASSO(clAIF:S INC(., AND) ISWl()l I ()WNEI) )IVISIO(N. Sol r M XNA( -\LN1 ()MP: N'~DECISIONSTATEMENT OF THE CASEAL.MIRA ABBOT STEVENSON, Administrative Law Judge:This consolidated proceeding was heard in Detroit, Michi-gan, July 11-15, 19-21, August 2-3, and November Ii,1977. The original charge in Case 7-CA-13576 was filedDecember 8 and served December 9, 1976; the firstamended charge was filed December 13, and served De-cember 14, 1976. The charges in Cases 17-CA 13752 (1-4)were filed February 8 and served February 9, 1977. Thecharge in Case 7-CA-13948 was filed and served April 8,1977. The charge in Case 7-CA-14086 was filed May 31and served June 3, 1977. An order consolidating cases,amended consolidated complaint, and notice of hearingwas issued June 20, 1977, and duly answered by Respon-dent, Seligman & Associates, Inc., and its Wholly OwnedDivision, Scott Management Company.On October 7, 1976, David and Susan Younce were ter-minated from their jobs at Eureka Townhouses after meet-ing with other employees to discuss common complaintsabout working conditions and trying to bring complaints tomanagement's attention as more fully described below.Some weeks later, in mid-November 1976, Clarence "Sam"Goold, an employee of the Utica Green Apartment com-plex, contacted the Union, and a campaign to organize theemployees of apartment projects managed by Respondentgot underway. Meetings of employees with union represen-tatives were held at the union hall and other locationsthroughout December 1976 and in January and April 1977.On December 8, 1976, the Union filed a petition in Case 7RC 14011 requesting an election in a unit of all mainte-nance, custodians, caretakers, and grounds men employedat various apartment complexes managed by Respondent.On January 10, 1977, employees Margaret Lewis and Dar-rel Ezmerlian were terminated from their jobs at Wood-brook Apartments. On January 14, 1977, Clarence Gooldwas terminated. A Board hearing was held on various datesfrom January 20 through March 10, 1977, on the petitionfiled in Case 7-RC-14011. On January 24, 1977, MarkRushing's employment at Apple Grove Apartments wasterminated. On February 16, 1977, Harold and MadelineDodson were discharged from the Grosvenor North Apart-ment complex. In March 1977 employees Lysle Davis andRodney Johnson were promoted to assistant managers atFox Lane Apartments, and Larry Davis was promoted toassistant manager at Utica Green. On May 3, 1977, theRegional Director issued a Decision and Direction of Elec-tion in Case 7-RC-14011 directing an election in a unitwhich he found appropriate.' On May 9 Larry Davis andThe Regional Director found appropriate the following unit:All full-time and regular part-time assistant managers, assistants tothe managers, caretakers, custodians, maintenance personnel, andgrounds personnel employed by the Employer at the following loca-tions: Apple Grove Apts.. 1905 Dequindre. Utica. Michigan; BelmontManor Apts.. 250 Church, Belleville, Michigan; Century Sq. Town-houses. 22459 Century Dr.. Taylor. Michigan: Congress Hills Apts 212Steven Dr.. Ypsilanti, Michigan; Eureka Garden Townhouses (Phase I& 2), 15007 Aubary Ln., Taylor. Michigan: Fox Lane Apts., 45635 FoxContinuedSELIGMAN & ASSOCIATES, NC. III 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDRicky Davis were discharged from Utica Green, andCharles Davis was fired from Foxlane. Larry, Charles, andRicky Davis are sons of Lysle Davis. All the employeesnamed above, except the Younces, were advocates of theUnion. The complaint alleges that the Younces were dis-charged October 7, 1976, for engaging in concerted pro-tected activity; Lewis and Ezmerlian were discharged onJanuary 10, 1977, and Goold on January 9, 1977, becauseof their union advocacy and in an attempt to gerrymanderthe unit in the Board election to defeat the Union; thatRushing was discharged January 24, 1977, and the Dod-sons February 16, 1977, because they supported the Union,attended the hearing in the RC case, and to gerrymanderthe unit; that the promotions of Lysle Davis, Larry Davis,and Rodney Johnson to assistant managers in March 1977were further attempts to gerrymander the unit; and thatLarry and Phyllis Davis, Charles Davis, and Ricky Daviswere discharged May 9, 1977, because of their union advo-cacy. The complaint also alleges various instances of inter-ference, restraint, and coercion of employees, and requestsa Gissel remedy 2 ordering Respondent to bargain with theUnion in an appropriate unit of employees of 21 apartmenthouse complexes managed by Respondent. Respondent as-serts it is not the employer of these employees; denies thecommission of any unfair labor practices; contends that aGissel remedy is not justified; and that the overall unit isinappropriate.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by Respondent, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONRespondent admits, and I find, that it is a Michigancorporation, whose only office and place of business is lo-cated at 24315 Northwestern Highway, Southfield, Michi-gan; that it is a property management company retainedby the owners of apartment and condominium projects in,among other places, Belleville, Flatrock, Taylor, Ypsilanti,Wayne, Utica, and Pontiac, Michigan; and that during theyear ending December 31, 1976, a representative period,Respondent derived gross revenue in excess of $500,000and received revenues of $6,000 for services performed forcustomers located outside Michigan. It is clear, and I find,that Respondent meets the Board's standards for assertionof jurisdiction over the apartment house industry.3Respon-Lane E.. Utica, Michigan: Grosvenor North Apts.. 94 Stegman Lane,Pontiac, Michigan; Grosvenor East Apts., 30711 Quinkert, Utica,Michigan; Oxford Place Townhouses, 12555 Pine. Taylor, Michigan:Park Hills Apts.. 3300 Park Hill Blvd., Wayne, Michigan: RoanokeApts., (address not in record): Mayfair Apts., 24949 Mayfair Dr.. Flat-rock. Michigan: Rush More Apts.. 15150 Rush More Dr., Taylor,Michigan; San Dee Apts., 16167 Weddel Rd.. Taylor Michigan; South-land Apts. (Phase I & 2), 15030 Scott Dr., Taylor, Michigan: UticaGreen Apts.. 45725 Utica Dr.. Utica, Michigan: Utica Plaza Apts..45220 Keding. Utica, Michigan; Woodbrook Apts.. (Phase I & 2).15569 Southland Dr., Taylor, Michigan, but excluding guards and sup-ervisors as defined in the Act.The Employer's request for review is still pending before the Board.N.L.R B. v. Gissel Packing Co., Inc. 395 U.S. 575 (1969).dent contends, however, that it is not the employer of theemployees employed at the projects involved herein or, inthe alternative, that it is a joint employer with the ownersof each project separately. Seligman & Associates, Inc., is aDelaware corporation whose stock is traded on the NewYork Stock Exchange. Irving Seligman was president andchief operating officer at the time of the RC case hearing,and chairman of the board, treasurer, and chief operatingofficer at the time of the hearing in this proceeding atwhich he was Respondent's only witness. Irving Seligman'sson, Scott, is a vice president of Seligman & Associates,Inc., and president of Scott Management Company divi-sion. He is directly responsible to Irving Seligman and theboard of directors of Seligman & Associates, Inc.Seligman & Associates, Inc., is the owner of two of theapartment complexes involved in this case. Each of theother apartment complexes is owned by a separate partner-ship. Thirteen of these are limited partnerships, Irving Sel-igman being the general partner in seven and Seligman &Associates, Inc., being the general partner in six of them.Eight are copartnerships in which Irving Seligman is a co-partner; and in three, Scott Seligman is another copartner.All of the apartment complex owners have contractedwith Respondent to manage ttheir complexes. The ownershave retained no veto power nor any control, even in anominal sense, over Respondent with respect to wages,hours, or working conditions of the employees employed attheir complexes. In accord with these contracts and its con-tracts with the Department of Housing and Urban Devel-opment for the complexes financed by HUD (all but fourof those involved herein), Respondent hires, pays, supervis-es, and discharges the employees of the complexes. Re-spondent establishes employee classifications which areuniform throughout, and sets salary and wage ranges with-in which they are paid; it also determines which classifica-tions are to be compensated in part by occupying an apart-ment. It provides a medical plan and determines eligibilityto participate in it. Respondent also inspects the physicalassets of the complex to make sure the employees areworking in a manner prescribed, that the units are in renta-ble condition when there is a vacancy, and that the rentsare collected, or court or other necessary action is taken toprocure the rents or evict tenants. Respondent also handlesall accounting and bookkeeping, and "generally supervisesand does all the jobs that an owner would do" includingadvertising vacancies under the name of the complex con-cerned, purchasing all supplies and insurance and hiringsubcontractors; preparing information for use by a tax ac-countant in making out the owners' tax returns and payingtaxes; and preparing reports to HUD. When asked at thehearing herein if Respondent handles inquiries from unem-ployment authorities, Irving Seligman replied,It would be routinely part of the job. Who else wouldthey talk to? The owner ...has given us the rights tohandle all legal matters for him.Respondent maintains a common payroll and account-ing system for these projects, other divisions of Seligman &Associates, Inc., and other customers. It pays employees ofKarl Gerber et a d b a ParkvieP Garden. 166 NLRB 697 (1967). SELIGMAN &r ASSOCIATES, INC.113the complexes with checks drawn on Seligman & Associ-ates, Inc., and provides each employee with a single unca-tegorized W 2 form for all work performed at any of theapartment complexes. It, however, keeps strict separate ac-count of revenues and expenditures for each complex,which are entered into ledgers and computerized in detail;and it reports monthly and yearly to each partnership onthe financial status of its apartment complex. All profitsand losses adhere to the partnership owners who are solelyliable for wages and other costs of operating the projects.For these services, the owners pay Respondent a certainpercentage of their gross income, regardless of the profitsor losses of their complexes, 5 to 8 percent for HUD-sup-ported complexes depending on the nature of the project.Respondent employs a staff of about 12 employees who arepaid out of its percentage earnings. Its staff includes, inaddition to its president and office and clerical personnel,rental agents who work full time or part time depending onthe size of the complex to which they are assigned (onsitemanagers do the renting at the smaller complexes) and fourproperty managers. Rental agents use office space at thecomplexes to which they are assigned. Each property man-ager is assigned to a group of complexes and he or she,along with Scott Seligman, is responsible for hiring anddetermining the salaries of the onsite managers for his orher complexes. They also transfer managers from oneapartment complex to another, fire managers they loseconfidence in, and at times promote and transfer employ-ees. Applicants for jobs at all complexes fill out Scott Man-agement Company application forms purchased by Re-spondent at lower cost based on volume ordered.Property managers supervise their projects closely, trainand supervise their onsite managers, and visit complexesonce a week to check the physical maintenance of theproperty, review office procedure, and consult with manag-ers on day-to-day operations. It is the property manager'sresponsibility, using his discretion as to whether to consulthis manager, to establish a budget for each of the complex-es he supervises. Each complex is separately budgeted, andthe budgets vary considerably according to size and kindof project, history of the plant, and type of tenant. Eachbudget specifies salary and wage ranges as well as all antic-ipated expenditures.Scott Seligman visits each complex once a month to pepup the managers, discuss their problems with office effi-ciency and delivery of supplies, inspect the office, apart-ments, storage, and laundry rooms for cleanliness andneatness, inspect the inventory, and, sometimes, discussproblems with tenants. He also calls monthly meetings ofproperty managers and onsite managers of all complexestogether, where "Every conceivable thing that occurs" isdiscussed, including how to avoid rent-payment delinquen-cies, security-deposit law, legal actions against tenants, andreport forms. At one such session Scott Seligman explainedvarious laws regarding hiring and firing employees, and atanother, an attorney discussed ways of defeating the unionorganizing campaign. Scott Seligman also sends occasionalpolicy memos to onsite managers which they keep in a theform of a manual. Some of these memos are suggestions,such as uniforms and a 4-day week for onsite employees,which managers are free to adopt or disregard. Examplesof purported mandatory policies and instructions issued byScott Seligman were a proscription against hiring a formeremployee of another complex without a recommendationfrom the manager of the complex where the employee for-merly worked; employment of relations of other employeesor managers; and banning the exchange of work or sup-plies between complexes. Scott Seligman also periodicallyaddresses newsletters to employees of the complexes, andon December 6, 1976, he addressed a letter to all caretakerson Scott Management Company letterhead notifying themthat Respondent would eliminate their positions and retainindependent contractors to perform their work.Most of the complexes have their own manager incharge of their operations only, although there are severalinstances where a single manager is in charge of two com-plexes which are separately owned. The managers and em-ployees of each complex are paid from revenues of thecomplex where they work. The manager supervises all as-pects of his or her complex including all employees work-ing there. As a rule, the manager determines how manyemployees to hire, who is hired, and at what salary orwage; he or she must, however, stay within the complementand wage and salary ranges specified in the budget for thecomplex. The manager also assigns work, adjusts griev-ances, grants increases (within the budget range), and disci-plines employees. The manager usually is the one who dis-charges employees, on occasion even rejecting a propertymanager's suggestion that an employee be discharged, al-though property managers also hire and terminate employ-ees. Similarly, there are transfers of employees from onecomplex to another arranged by property managers whichare treated as a termination from one complex and a subse-quent hire by another without any continuity of wages orbenefits adhering to the employee. Moreover, despite ScottSeligman's direction to the contrary, managers assign em-ployees to work at other complexes and exchange equip-ment and supplies on occasion.Based on the facts set forth above, I find that Respon-dent "exercises full control over the persons employed at"these apartment complexes and, accordingly, "an em-ployer-employee relationship exists between [Seligman &Associates, Inc., and its wholly owned division, Scott Man-agement Company] and these employees." 4 In the exerciseof this authority, Respondent, among other things, de-termines the nature of employee complement, establishesbudgets containing salary and wage ranges, selects and de-fines eligibility for medical plan coverage, requires recom-mendations for the hiring of those previously employed byother complexes, decides to replace caretakers with sub-contractors, and provides advice and instructions to man-agers regarding the union organizing campaign. In addi-tion, as found below, the president and project managerson Respondent's own payroll took a direct part in the com-mission of unfair labor practices.In these circumstances, it does not avail Respondent that(1) the HUD manual under which it operates the HUD-financed complexes provides that onsite personnel will be4J. J. Gumherg (Co. and Pennlev Park South, Inc., 189 NLRB 889 (1971).See also Oil, Chemical ,4tomic Worker~ International Union, AFL CIO(We.rtern Industrial Maintenance, Inc.). 213 NLRB 527 (1974).SELIGMAN & ASSOCIATES, INC. 113 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the project owners; (2) that onsite managers,whose salaries are paid out of the owners' receipts, exercisesubstantial authority over hiring, firing, wages, and work-ing conditions of employees; or (3) that the authority exer-cised by Respondent is characteristic of the inherent natureof the property management industry and is based onsound business practice. As to (1), the NLRB, in exercisingits responsibility to administer the NLRA, and in effectuat-ing the policies of that statute, need not be governed byrequirements and regulations of other agencies of the gov-ernment; accordingly, I have considered the applicableprovision of the HUD manual but I have concluded that itdoes not dictate a conclusion contrary to that required bythe facts and Board law.5As to (2), the onsite managersderive the authority they exercise over the employees fromRespondent and not from the owners, as the owners haverelinquished their authority to Respondent; even thoughthe managers are paid out of their owners' receipts and notout of Respondent's percentage fee, there is no evidencethat they have ever received any instructions, supervision,or communication from their owners, all directives havingcome from Respondent, which hired them and exercisesfull control over their performance through its power tofire them, and to which they are solely responsible. As to(3), this case must turn on its relevant facts and not onwhether or not Respondent's methods of operations arecharacteristic of the industry of which it is a part or thatthey are based on sound business practice.Accordingly, I find that even though the partnershipowners of the apartment projects are also employers of theemployees of their respective projects by virtue of theirvoluntary entry into contract commitments with HUD,and acknowledging such status and their liability for theemployees' salaries and wages, Respondent is the agent ofthe partnerships for purposes of controlling the wages,hours, and working conditions of the employees employedat the apartment complexes owned by the partnerships,and an employer of these employees within the meaning ofthe Act.6It will effectuate the policies of the Act to assertjurisdiction in this proceeding.II. LABOR ORGANIZATIONThe Charging Party Union, Local 79, Service EmployeesInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.See Port Richmond Elevaor Co.. Inc. and South Atlantic, 170 NLRB 1352(1968); The Sun (ompany of San Bernardino, California, 105 NLRB 515(1953); Earl McMillian Company, 81 NLRB 639 (1949).American Geriatric Enterprises, Inc., et al., 235 NLRB 1532, fn 2 1978):J. J. Gumberg Co. et al.. supra. Sec. 2(2) of the NLRA, as amended, providesthat, "The term 'employer' includes any person acting as an agent of anemployer, directly or indirectly ...." Greenhoot, Inc. 205 NLRB 250(1973), and Shannon & Luchs and Andrews Manor Associates, 166 NLRB1009 (1967), relied on by Respondent. are not apposite because the buildingowners in those cases, unlike the owners in this case, retained and exercisedeffective control over wages, hours, and working conditions of employees.Respondent's comparison of its function with regard to the employees of theapartment projects to the functions normally provided employers by law-yers and accountants is not a valid one because, among other reasons, law-yers and accountants usually do not have or exercise complete control overthe wages, hours, and working conditions of their clients' employees.Ill UNFAIR LABOR PRACTICESA. The 8(a)(l) ViolationsI. Susan and David Younce: The complaint alleges thatLincoln "Ozzie" LaFrance, comanager and admitted sup-ervisor of Eureka Townhouses,8discharged the Younces onor about October 7, 1976, before the union campaign, be-cause they acted together with other employees to bringemployee complaints about working conditions to the at-tention of management, in violation of Section 8(a)(l). Re-spondent contends that () this allegation is barred by Sec-tion 10(b) of the Act, (2) the Younces have waived anyclaim they may have had against Respondent, and (3) theviolation was not proved.As to Respondent's first defense, the record shows, and Ifind, that Manager Lincoln LaFrance terminated Davidand Susan Younce from their employment at EurekaTownhouses on October 7, 1976. The charge in Case 7-CA 13948, on which this allegation of the complaint isbased, was filed by David Younce April 7, 1977, which theparties agree was the last day before the expiration of the10(b) period. The complaint alleges, and I find,9that thischarge was personally served on Manager Lincoln La-France, Respondent's agent, at his office located at EurekaTownhouses, Taylor, Michigan, by Susan Younce on April7, 1977. It is Respondent's position that this service wasdefective because it was not made at Respondent's "princi-pal office or place of business" as required by Section11(4), which is alleged in the complaint to be, and is, locat-ed at 24315 Northwestern Highway, Southfield, Michigan.In affirming the Board's conclusion that such a conten-tion is without merit, the U.S. Court of Appeals for theFifth Circuit said, in N.L.R.B. v. Clark, Owner, Pierce, Les-see of the Ashville- Whitney Nursing Home, 468 F.2d 459, at463 (1972):...the statute does not imply, as the respondentssuggest, that if process is to be served upon an em-ployer engaged in several enterprises, the server mustdetermine the employer's most important or "princi-pal" site of financial endeavor. Such a determinationwould be exceedingly precarious and far more techni-cal than fair notice requires. Rather, service is appro-priate at the principal place of business of thatparticu-lar business giving rise to the labor dispute with theperson required to be served.7 In making credibility findings with respect to the unfair labor practicesalleged in the complaint, I have taken into consideration the demeanor ofthe witnesses, and the fact that Respondent failed without explanation orclaim of unavailability to call any of its supervisors to contradict the testli-mony of the General Counsel's witnesses. In all instances save one, which isreferred to below. I infer that such testimon would hase been unfavorableto Respondent. Martin Luther King, Sr.. Nursing C(ener. 231 NLRB 15, fn.I 1977).The name of Eureka Townhouses has apparently now been changed toPine Ridge.It was the corroborative, credited testimon) of Susan and David Youncethat on the afternoon of April 7, 1977. they drove together from the NLRBRegional Office to LaFrance's office in Eureka Townhouses: Susan Youncecarried a cop)y of the charge into LaFrance's office: as she entered theoffice, LaFrance went out and closed the door, after waiting a few minutesSusan Younce gave the charge to LaFrance's secretary and asked her to giveit to Manager LaFrance: and the secretary said she would do so. SELIGMAN &r ASSOCIATES, INC.11i5Under that ruling, even though Scott Management Compa-ny is engaged in many other enterprises, for the purposesof Section 11(4), it could be served at the principal place ofbusiness of its Eureka Townhouses operation inasmuch asthe paper served related to labor relations of its EurekaTownhouses operation.Nor is there merit to Respondent's second defense,which is based on the fact that Susan Younce on October28, 1976, filed, and on November 11, 1977, withdrew, aprior charge containing essentially the same allegations asthose in the charge herein filed by David Younce on April7, 1976. Respondent cites no case, and I have found none,in which the Board has held the withdrawal of a charge toconstitute a waiver of rights guaranteed by the Act. On thecontrary, the Board has refused to dismiss a complaint onsuch a ground).The facts with regard to the alleged unfair labor prac-tices are as follows: David and Susan Younce were hired inJune 1976 by Charles Gaunt, then manager, to work as acaretaker couple at Eureka Townhouses, a 400-apartmentcomplex. David did maintenance work on the grounds andSusan did clerical work in the office. After a week, Davidwas offered a transfer to Scott Security Company as aguard because of his husky size, and Susan began trainingas a security dispatcher working an 18-hour week. Al-though they both began these jobs working the day shift,they were changed to working different shifts at their re-quest to reduce the cost of babysitters. In early August,Susan was increased to 22 hours, and David asked to betransferred back to maintenance because they could notafford the additional babysitter costs. In September, there-fore, Property Manager John Mahaney offered to transferthem back to Eureka Townhouses as a caretaker couplewith the duty of cleaning and restoring vacant units. Lin-coln LaFrance and his wife Kathy LaFrance had becomecomanagers of Eureka Townhouses which employed a staffof about 10 employees.Right off, the Younces encountered difficulty findingbabysitters which led to an argument between Susan andKathy LaFrance over Susan's taking the baby to work withthem, culminating in Kathy's firing Susan and Susan'squitting. With David as mediator, the falling out waspatched up, Susan apologized, and Kathy suggested theystart over.In late September, the staff began to discuss amongthemselves their complaints about working conditions, in-cluding management's alleged failure to supply them withenough tools and materials to do their work and at thesame time threatening their jobs. On the evening of Sep-tember 27 or thereabouts, a group of six or so employees,including the Younces, met together at the apartment ofMichaleen Novak. They dispatched David Younce and an-other employee to ask Lincoln LaFrance to discuss theircomplaints with them. LaFrance told the emissaries hecould not leave his apartment at the time. The two menoutlined the employees' problems of not having enoughtools and cleaning materials and being threatened with dis-charge if they did not perform more work. LaFrance in-' Terminal Equipmenz In-c. 219 NlRB 261, 262 (1975).formed them that Scott Management Company had puthim on a limited budget and he could not keep up with thepace employees were using materials. Younce also inquiredabout layoff rumors he had heard, and LaFrance assuredhim no layoffs were planned, and that LaFrance was satis-fied with Younce's work and would promote him to main-tenance man soon. LaFrance promised that he and his wifeKathy would meet with the staff, hear their complaints,and work everything out. The conversation was reported tothe employees at Novak's apartment. Thereafter, the La-Frances' scheduled, and then canceled a meeting with thestaff for October I.Susan Younce, Michaleen Novak, and another employeethen decided to try to get Scott Seligman to meet with theemployees. Susan Younce was delegated to telephone him,and she called the Scott Management Company main of-fice at Northwestern Highway in Southfield, Michigan. Asecretary informed Younce that Scott Seligman was out oftown and put her in touch with Vice President Jerry Melt-zer. Younce identified herself and told Meltzer she wascalling for the employees at Eureka Townhouses, that therewere problems for which nothing was being done, people'sjobs were being threatened, and employees would like himto attend a meeting with them and LaFrance. Meltzer saidhe could not come but promised to send Property ManagerJohn Mehaney. Although Mahaney visited LaFrance's of-fice on the morning of October 4. the day LaFrance hadrescheduled the employee meeting, Mahaney did not at-tend the meeting.At the LaFrances' October 4 meeting with the staff, Lin-coln LaFrance told the employees, among other things,that they were not to hold meetings after working hoursbehind the LaFrances' backs or try to tell the LaFranceshow to run their jobs.On October 7, David Younce stayed home sick but Su-san Younce went to work, cleaning Lincoln LaFrance'soffice. About I 11 a.m. LaFrance told Susan, as she crediblytestified,...that he had received a call from the main office,and that there were troublemakers working for thecompany, that had to be fired, and he told me that Iwas the one that made the phone call and I was atrouble maker. He said he knew about it, but he want-ed me to come back after lunch with my husband.After lunch Susan Younce returned alone to LaFrance'soffice. She testified:[LaFrance] told me that he would have to let me andmy husband go because they did not need troublemakers working for the company.When Susan Younce reported these events to DavidYounce, he instructed her to go back and get a reason fortheir termination. Instead, she telephoned Lincoln La-France and told him she wanted to know why she wasfired. LaFrance responded she was fired "for conspiracy...trying to run the company." He added that David wasfired also as they were hired as a couple and had to be firedas a couple.At or about that same time LaFrance instructed DennisCalhoun to bring Michaleen Novak to his office as he wasSELIGMAN & ASSOCIATES, INC. 115, 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing to lay her off. At their interview, LaFrance said thatProperty Manager John Mahaney was the one who wassupposed to let the Younces go and that they were termi-nated "because ... they were causing trouble for the com-pany." lThe facts establish that management had no complaintsabout the Younces' work other than the one dispute, 2months before their termination, about bringing their babyto work, which was immediately resolved. On the contrary,management commended the Younces for their work,granted their requests for jobs and shifts convenient forthem, and promised to promote David. A preponderanceof the credible evidence set forth above clearly establishesthat the only reason for the termination of the Younceswas their concerted activity, beginning approximately aweek before, in meeting together with other employees todiscuss their complaints about their working conditions"behind the LaFrances' backs," and bringing such com-plaints to the LaFrances and to top management, therebybecoming "troublemakers" and "trying to run the compa-ny." I conclude that the termination of David and SusanYounce on October 7, 1976, interfered with, restraied, andcoerced employees in the exercise of their rights under Sec-tion 7 to engage in concerted activity for their mutual aidand protection, and violated Section 8(a)(l) of the Act asalleged in the complaint.2. Manager Marjorie Wrobel: The complaint alleges thaton or about December 18, 1976, the manager of the Bel-mont Manor Apartments threatened caretakers with re-placement by independent contractors because of theirunion activities. Margaret Lewis testified, in support of thisallegation, that shortly before December 8, 1976, while shewas employed as a caretaker at Woodbrook Apartments,Wrobel told Lewis and her cousin Mark Trustkowski, amaintenance man at Belmont Manor, that "we were allgoing to get these letters in the mail and that they weretrying to scare us into stopping the union." (The recordshows that Lewis and other employees received copies of aform letter dated December 8, 1976, over the apparent sig-nature of Scott Seligman, president of Scott ManagementCompany, advising them that the Company was "eliminat-ing the caretaker system for the preparation of most apart-ment units" and that caretakers would be replaced withoutside contractors for that work.) 12Despite the fact that Wrobel signed a union authoriza-tion card on December 7, 1976, and that Wrobel andI The facts with regard to the Younces' termination are based on themutually corroborative testimony of David and Susan Younce, MichaleenNovak, and Dennis Calhoun. I have considered the factors on which Re-spondent grounds its contention that Susan Younce should be discreditedwith regard to her termination interview with Lincoln LaFrance, but I findthe contention to be unjustified. Other aspects of Susan Younce's testimonywere corroborated, and Respondent, in the discussion of the Younces' ter-minations in its brief, concedes that "Ultimately, the manager [LaFrancelwas upset because one employee called the management company ratherthan presenting grievances to him."There is no reliable testimony to support the allegations that LincolnLaFrance threatened and interrogated employees in December 1976, andthese allegations will be dismissed.12 Based on the credited testimony of Margaret Lewis. Although Lewis'memory may have been dimmed with respect to certain other events. itseemed quite clear in this respect. The record does not clearly show whetheror not the subcontracting plan was ever fully carried out.Trustkowski were married to each other a month or twoafter this conversation, and that Lewis and Wrobel werefriends (all of which might be considered to increase theforce of Wrobel's remarks), I find that Manager Wrobel'sremarks to these two employees constituted threats whichcoerced and restrained employees in the exercise of theirSection 7 rights. I therefore conclude that Section 8(a)(l)was violated, as alleged.33. Comanager Bruce Saunders. It is alleged that on vari-ous dates throughout the period December 1976 to March1977, Saunders, comanager with his wife Betsy of the UticaGreen Apartments, interrogated employees, threatenedthem, discriminatorily enforced a too broad no-solicitationrule, and told employees their union activities were futile.The following testimony was presented by the GeneralCounsel in support of these allegations:Lysle Davis, a caretaker at Utica Green at the time, testi-fied that shortly after he had attended a union meeting atthe home of maintenance man Clarence Goold during anevening in December 1976, Saunders asked him "whatkind of a party we were having at Goold's house." At aChristmas Eve party at the Utica Green clubhouse attend-ed by most of the staff, Saunders told the employees, "Heknew about the Union and he said that it would never getin; that if it did it would take eight to ten years to get in...." "Sometime in February 1977 just after a new manhad been hired, Saunders told the employees, gathered inthe clubhouse, "he didn't want us talking union to the newemployee ...He said if anyone got caught talking to himthey would be fired." Saunders added he would be "gladwhen it was all over with" because he was losing too muchtime having only Larry Davis there to do all the work whilethe other employees were under subpena.Larry Davis, caretaker at Utica Green, testified that dur-ing the latter part of November Saunders asked employeeRodney Johnson and him "if there had been a union meet-ing at Mr. Goold's house, because he had seen [employee]Harold Dodson's truck there." In early January 1977 Saun-ders told the employees in the clubhouse "we could getfired for representing the union or talking about theunion," or something to that effect. On an afternoon inmid-January Saunders asked Larry and Johnson to comeinto his office where "he said he had been hearing thingsabout the union-that we had been talking about the union...He said that if he ever heard a word about the unionto anybody that comes in or out, he would have us in thestreet." In late January or early February in the clubhouseSaunders told a group of employees, "that it would takeseven to ten years before the union got in. Then he said theunion would not come in." Toward the end of FebruarySaunders told all the employees in the clubhouse, "Becauseof the Union, they are going to start contracting the work[of maintenance-caretaker people] out." In early or mid-March Saunders again called Larry and Johnson into hisoffice after lunch where "he said he would fire us if wetalked to anybody about the union. He said he did notwant to hear the union mentioned again."3 The only testimony in support of an allegation that John Gauthier.manager of the Apple Grose Apartments, interrogated employees was thatof Mark Rushing whose memory on this point was too poor for reliability.I conclude that this allegation should be dismissed. SELIGMAN ASSOCIATES, INC.117Phyllis Davis, caretaker wife of Larry Davis of UticaGreen, testified that in early January 1977, Saunders"asked me if I had anything to do with the union, if I hadever attended a meeting or anything like that and I toldhim yes I had. Well, he asked me if I thought that weneeded one, and I said yes, I think we definitely needone'; 14 on March 4, 1977, Phyllis Davis continued, Bruceand his comanager wife Betsy called an employee meetingat the clubhouse where Bruce Saunders announced thatPhyllis and Larry Davis, the Johnsons, and Lysle and Myrl(Merrill in the transcript) Davis were promoted to assistantmanagers and then told them "he didn't want to hear any-thing else about the union, and that was done and overwith." On another occasion in March 1977 Phyllis went tothe office after lunch with Mary Johnson, caretaker wife ofRodney Johnson, where Saunders "started talking aboutthe union and he said that if it ever did get in, it wouldn'tget in for seven to ten years ...and then said that he feltthat Scott Seligman was confident that it wouldn't get in atall." On March 10, 1977, the day Saunders was scheduledto testify at the RC-case hearing,..he looked at everybody and he said you might aswell go home and he looked at Mary and RodneyJohnson because he was also supposed to testify thatday and he told them that they might as well go homeand [pack] their bags, and then he just patted Rodneyon the back and left.Phyllis testified that, on several occasions during the Janu-ary-March 1977 period, Saunders attributed the subcon-tracting of caretakers' work to the advent of the Union.Ricky Davis, grounds keeper at Utica Green, testifiedthat on an occasion in January at the clubhouse, Saunderscommented that [the union] would never come in, andthat Seligman & Associates would contract out thework and that that would take care of the caretakersand stuff, and they would have to be let go ....Clarence Goold, caretaker at Utica Green who initiatedthe union campaign, testified that during the period in Jan-uary 1977 while the RC-case hearing was in progress,Saunders visited Goold's apartment to order him to vacatethe apartment and, noticing union material on a table, said"I can't understand why anybody wants a union." WhenGoold gave several reasons why he wanted the Union,Saunders remarked, "Well, hey, it will never come in any-way." sI find, based on the credited testimony of Larry Davis,Lysle Davis, and Phyllis Davis, that Saunders coercivelyinterrogated employees about their union activities in No-vember and December 1976 and in January 1977. On thebasis of credited testimony of Ricky Davis, Larry Davisand Phyllis Davis, find that Saunders threatened the care-takers with replacement by independent contractors be-cause of their union activities during the early months of1977. 1 find that Saunders' statements, as credibly testified4 This testimony was corroborated by Ricky Davis.51 credit the testimony of these witnesses regarding these remarks of theSaunderses as none of them was impeached or contradicted with respect tothis testimony, all of which forms a consistent pattern of hostility towardunionism by the Saunderses and Respondent.to by Larry Davis, Lysle Davis, and Phyllis Davis, to theeffect that employees could or would be fired for talkingabout the Union, and that employees were not to talk tonew employees about the Union, in January, February,and March, were in effect a proscription against employ-ees' exercise of their Section 7 rights. 6Based on the credit-ed testimony of Phyllis Davis, I find that Saunders' re-marks to his staff on March 10, 1977, constituted animplied threat of discharge for testifying at a Board hear-ing. With regard to Saunders' statements, credibly testifiedto by Lyle Davis, Clarence Goold, Larry Davis, and PhyllisDavis at the Christmas Eve party, in January, in late Janu-ary or early February, and in March, to the effect that theUnion would not get in for 7 to 10 years, or would neverget in, when considered in light of the other unfair laborpractices, particularly Saunders' remark recounted byRicky Davis tying such a statement to an alleged plan bySeligman and Associates, Inc. "to take care of the caretak-ers" by contracting out the work performed by them, weremore than mere expressions of opinion and were designedand could reasonably be understood as implied threats touse unlawful means to prevent union organization.7I con-clude that by Manager Saunders' aforelisted statements,Respondent interfered with, restrained, and coerced its em-ployees in violation of Section 8(a)(1) of the Act.'8B. The 8(a)(1), (3), and (4) Violations1. Margaret Lewis and Darrel Ezmerlian. Lewis was firstemployed February 2, 1976, at Eureka Townhouses withher cousin Mark Trustkowski as a caretaker couple. Theywere transferred to the Rush More complex, back to Eure-ka, and then permanently to Woodbrook Townhouseswhere Howard and Lucy Morrow were comanagers. How-ard Morrow fired them both in May when Lewis reportedto Morrow that Trustkowski was taking a half day off toget some X-rays because he was in an automobile accident.They appealed to Property Manager Moss Jacobs who in-structed them to get a doctor's certificate and when theydid, rehired them at Oxford Place. They were subsequentlytransferred to permanent employment at Belmont Manorwhere Marjorie Wrobel was manager. In June 1976 Wrobellaid off Lewis but kept Trustkowski on as maintenanceman. A month or so later, Lewis applied to Jacobs with a6 Somerset Shirt d Pajama Company. 232 NLRB 1103, I (1977).I Cf. Valiant Moving and Storage, Inc.. 204 NLRB 1058, 1066 (1973), andUnimasco, Inc., 196 NLRB 400, 402 (1972), relied on by Respondent, whichare distinguishable inasmuch as the similar remarks in those cases weremade in a noncoercive context.l8 Contrary to Respondent, testimony by certain employees to the effectthat they were not inhibited by Saunders' remarks is irrelevant. as the test ofinterference, restraint, and coercion is not the subjective state of mind ofemployees. but, rather whether an employer's conduct may reasonably besaid to tend to interfere with the free exercise of rights under the Act. Bon-RReproductions, Inc., 134 NLRB 429. fn. 1 1961); The Rein Company, 114NLRB 694. 698 (1955). 1 recommend that the allegations in the complaintthat Saunders threatened employees with the imposition of more onerousworking conditions if the union organizing drive was successful be dis-missed for lack of evidence. I do not credit Ricky Davis' testimony thatSaunders threatened to break Larry Davis' leg if he testified at the Boardhearing. Larry Davis did not corroborate this testimony. and there is noother evidence which would tend to support the likelihood that Saundersmade a threat of this kind. I therefore also recommend that this allegationbe dismissedSELIGMAN & ASSOCIATES, INC. 117 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew partner named Joe Workman, and Jacobs hired themto work at the San Dee complex as a caretaker couple.After a week at San Dee, Lewis took a week's vacationwith permission of the manager; when she returned, Work-man had been terminated. Without giving her a reason forWorkman's termination, the manager offered to keepLewis on if she could find another partner. She could notfind one, and was terminated. In August, Howard Morrowhired Lewis and Darrel Ezmerlian as a caretaker couple atWoodbrook Townhouses.Between August and the time the union activities start-ed, Lewis testified, the Morrows terminated close to 20caretaker couples for one reason or another, and fired onecouple because they could not work the afternoon beforeChristmas 1976 for lack of a babysitter.On November 20, 1976, Lewis and Ezmerlian signedunion authorization cards. Lewis attended union meetingsand was one of a group of Woodbrook employees consist-ing of Craig and Debbie Feebish and Mark Rushing, whoactively solicited cards at various apartment complexes ofRespondent. Lewis testified that on Saturday, December 4or Monday, December 6, Lucy Morrow handed her twounion authorization cards signed by other employeeswhich Lewis had inadvertently left in the office on Decem-ber 4. On several occasions Lucy Morrow told Lewis theUnion would be a good thing as did Marjorie Wrobel whosigned a union authorization card at Lewis' request.On Monday, January 10, 1977, Lewis reported for workwithout Ezmerlian, who had spent the weekend out oftown and because of a heavy snowfall the night before andunclear roads could not make it to work. Ezmerlain tele-phoned Lewis about 11 a.m. or 12 noon to say he would beat work by I p.m., and Lewis told him that had been fired.He arrived at work between I and 4 p.m. and asked How-ard Morrow why they were terminated. Morrow replied,"There is no excuse not to call in, and to miss a day with-out calling in." Although Ezmerlian explained he wasstranded by snow, Morrow said, "no, no way. He said theyhad to let us go." It seems agreed that caretakers usuallyare hired and fired as couples.'9The evidence shows that both Lewis and Ezmerliansigned union authorization cards and that Lewis was oneof the more active organizers that management had reasonto know. In the absence of evidence that Ezmerlian's unionadvocacy consisted of anything more than signing a unioncard or that management had any reason to suspect him(other than the fact that he lived with Lewis), the GeneralCounsel's theory doubtless is that Respondent seized onEzmerlian's lateness as a pretext to rid itself of Lewis inorder to discourage union activity. Although I have care-fully considered this possibility in light of all the evidence,including the other unfair labor practices committed byRespondent, I cannot agree that the theory is supported.Thus, while it seems harsh that these employees were firedfor such seemingly excusable conduct, Lewis' own testi-mony regarding the Morrows' past conduct demonstratesthem to be quick to discharge employees and even-handed-ly hard on absenteeism whether seemingly excusable or19 Lewis' work history is based on her own testimony. Where her accountof their termination differs from Ezmerlian's, I credit Ezmerlian.not. It is also clear that it is Respondent's general practiceto hire and fire caretaker couples together and that Lewishad been on the receiving end of this policy by other man-agers of Respondent before the advent of the Union. AsEzmerlian was guilty of the infraction given as the reasonfor the discharges, and as the record fails to show disparatetreatment of Lewis and her partners before and afterknowledge of her union activities or between Lewis andEzmerlian and employees not known to be union advo-cates, I find that this allegation is not supported by a pre-ponderance of the evidence and I conclude that it shouldbe dismissed.2. Clarence "Sam" Goold: Goold was hired in August1975 as caretaker at Utica Green Apartments where BruceSaunders was comanager. In September 1976 Scott Selig-man complimented his performance. His relationship withSaunders became strained shortly after that because theirwives could not get along and Saunders once criticized hiswork. However, Goold was promoted to maintenance manand given a $25 increase in his monthly salary.20He there-after became distraught and began to miss work becausehis wife left him, and Saunders assigned him to do paintingwork in order, he explained, for Goold "just to be alone toget [his] thoughts together," assigning Lysle Davis to catchup on the maintenance work.As stated, it was Goold who made the first contact withthe Union on November 10, 1976. He obtained authoriza-tion cards from the Union on November 15 and thereafterhanded out cards and union literature to 80 to 85 employ-ees, driving from complex to complex. He attended all butone of the six meetings between Respondent's employeesand union representatives. In early December, PropertyManager Dave Whitman (or Wickman) expressed satisfac-tion with Goold's work. Then, on December 18, 1976, aunion meeting was held in Goold's home at the UticaGreen Apartments, and, as found above, Saunders hadknowledge of it.The next day, on December 19, 1976,2' Goold was in anautomobile accident while driving a friend's car to pick upa snake needed to unplug a toilet in a Utica Green apart-ment. Although he was paid through December 1976,Goold has not worked for Respondent since then. He gavea doctor's slip for indefinite medical leave to Bruce Saun-ders as well as to Sharon Campbell who apparently was therental agent at the time.22Goold was paid through Decem-ber, but when Saunders gave Goold his last paycheck onJanuary 14, 1977 (representing the Employer's hold backfor the employee's first week of work) he told Goold thatwould be his last check, that he was being laid off indefi-nitely, and that he wanted Goold out of his apartment.23Goold said he would vacate the apartment when his doctorsaid he could move. Saunders responded, "Oh, ya, the doc-2[ Saunders told Goold that only he and one other employee. a securityguard, received increases at the time.21 Although the date of Goold's accident is given as December 9 at oneplace in the transcript, the weight of the testimony places the date as De-cember 19, 1976.22 Lvsle Dasvis corroborated in part Goold's testimony to this effect.2' No reliance is placed on Saunders' testimony at the RC-case hearingthat he told Goold on December 20 or 21 that he was terminated, sinceRespondent failed without explanation or claim of unavailability to produceSaunders as a witness in this proceeding. SELIGMAN &r ASSOCIATES, INC.119tor can write anything." Goold said Saunders could call hisdoctor and verify the medical slip he had given Saunders.On approximately January 22, 1977, Goold telephoned JeffAdler, an officer of the Company, who told him he had notbeen laid off but had been terminated for unsatisfactorywork. He has not received either workmen's or unemploy-ment compensation.Larry Davis testified that aithough Saunders told theemployees around Christmas that "that Goold was no lon-ger with us" because Goold was not doing his work andhad been taking a lot of time off, Saunders later, in earlyJanuary, told him and employee Rodney Johnson thatGoold "wasn't through with the Union ...he [was] stilltrying to get Rodney Johnson and Lysle Davis to go to ahearing." Lysle Davis testified that Saunders told the em-ployees on one occasion that Goold was being laid off per-manently and then later said Goold was going to be indefi-nitely on medical leave. In late February, Phyllis Davisoverheard Comanager Betsy Saunders tell someone overthe telephone that Sam Goold "was no longer working forthe company, but it was all his fault because of theunion."The evidence above shows that it was Goold who initiat-ed the union campaign among Respondent's employeesand that he was among the most active in the campaign. Italso shows that although Goold's otherwise friendly rela-tionship with Saunders and acceptable work record suf-fered during a period in October and November because offamily problems, Saunders did not discharge him but gavehim another job assignment so that he could pull himselftogether, and thereafter he was complimented by the proj-ect manager.Goold's next problem arose, however, after a unionmeeting was held at his home, and although Goold suf-fered a disability through no fault of his own, as far as therecord shows in the performance of his employment duties,Respondent was unforgiving. Although provided with veri-fication, Saunders expressed skepticism about Goold's in-jury at the same time declining Goold's invitation that hecheck with the doctor. The vastly different treatment ac-corded Goold under somewhat similar circumstances be-fore and after his known union activity, when consideredwith the conflicting statements given by management as toGoold's employment status thereafter, lead to the inevita-ble conclusion that the reasons advanced by Respondentfor Goold's termination were a pretext to conceal the realreason which was his leadership in the union movement, asSaunders subsequently revealed to three employees. In thisstate of affairs and in view of the other unfair labor prac-tices committed, including those by Manager Saundershimself, I find that the termination of Goold on January14, 1977, was discriminatorily motivated to discourage em-ployees' union activity, in violation of Section 8(a)(3) and(I) of the Act.3. Mark Rushing: Rushing had apparently worked for24 I credit the above testimony by the General Counsel's witnesses whichis essentially mutually corroborative. Although Goold's teatimony with re-spect to obtaining signatures on union authorization cards was not alwaysclear, there is no reason to believe that he was not truthful about the eventsset forth here.Scott Management at its Century Square complex some-time in the past as an assistant manager; he quit that jobbecause of a dispute with the manager. On April 6, 1976,he was hired as a caretaker at Woodbrook II, where, hetestified, he did not see eye to eye with the manager on"personal matters" and "I guess he was going to fire me,"so Rushing transferred to the Apple Grove complex whereJohn Gauthier was manager.On November 20, 1976, Rushing met with other employ-ees to discuss complaints against the Company, and Mar-garet Lewis gave him a union authorization card. Hesigned the card December 7, 1976, and subsequently gaveout cards to other employees.Around the middle of January 1977 while Rushing wasdriving a company jeep to remove snow at the complex, thetransmission failed, and when Gauthier took the jeep forrepair he was told that a driver would have to hit some-thing awfully hard to cause such a failure.Rushing was among the group of employees who helpedthe Union prepare for the RC case hearing. He was subpe-naed to appear in that matter January 20, 1977, and he toldManager Gauthier that he was subpenaed to go to court.Gauthier replied that Rushing was taking too much timeoff from work. When Rushing came to work the next day,January 21, 1977, Gauthier told him to go home, that Gau-thier would call and talk to him later as Gauthier had tospeak to Herb Collins, the property manager. Rushing re-ported on the morning of January 22, but Gauthier senthim home again, saying he would call later as he still hadto talk with Collins. On Monday morning, January 24,Rushing once more reported for work and this time Gau-thier said, "That he is going to have to terminate me ...that Herb Collins told him to terminate me and he said hewas going to lay me off," and that Rushing would get paidthrough the week he did not work. Rushing had never beendisciplined, and he never received an explanation for histermination.25Rushing was active in the union campaign, signing acard and soliciting signatures of other employees, and help-ing the Union prepare for the RC case hearing. Althoughthere is no indication of Employer knowledge of those ac-tivities, I infer and find that when he revealed on January20, the first day of the RC case hearing, that he had beensubpenaed to go to court, management immediately cor-rectly concluded that he was scheduled to testify on behalfof the Union in that proceeding. Manager Gauthier there-upon charged him with excessive absenteeism althoughthere is no information of absenteeism or prior accusationsof absenteeism. Moreover, even though Rushing had con-flicts with two other Scott Management Company manag-ers in the past, there is no evidence of a conflict with Gau-thier and Rushing's one transgression-damaging thejeep-had been passed over without remonstrance. Thesefacts, along with Gauthier's effectively barring Rushingfrom the premises until he could convey the new intelli-gence to his property manager and his failure to give anyreason for Rushing's termination, require the conclusionthat the real reason for Rushing's termination was his sub-25 Based on testimony of Rushing. I do not credit his testimony that Gau-thier told him on one occasion that the Union was no good, as that testi-mony was considerably undermined on cross-examinationSELIGMAN & ASSOCIATES, INC. 119.. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDpena to testify at an NLRB hearing in support of theUnion's cause. I conclude that the termination was a viola-tion of Section 8(a)(4) and as the intent and effect was todiscourage activity in support of the Union, a violation ofSection 8(a)(3) and (1) as well.4. Harold and Madeline Dodson. The Dodsons werehired by Manager Bruce Saunders October 5, 1976, towork as a caretaker couple at Utica Green Apartments.The Dodsons voiced many complaints about the workingconditions, including the lack of tools to get the job done,not getting training they were promised, the Company'srefusal to pay utility bills on their apartment, and not feel-ing accepted by, and being incompatible with, the youngeremployees.Beginning on November 17, 1976, Sam Goold paid sev-eral visits to the Dodsons advocating the Union. On No-vember 19, 1976, they signed union authorization cards.Two days after they attended the first union meeting at theunion hall in Detroit (they attended two or three moremeetings after that), Saunders read to the staff of the com-plex the letter signed by Scott Seligman that the Companyplanned to do away with the caretaker system and contracthelp from the outside. Madeline Dodson asked if the Com-pany would not have to hire unionized help, but Saundersresponded. "No, we can get around that." Betsy Saundersadded that she and her husband would try to place all oftheir caretakers as assistant managers in other complexesas they were good workers.26Three days later, on December 9, 1976, at 5:30 p.m.Saunders ordered the Dodsons to report to the GrosvenorNorth complex the next morning as assistant managers.Although Saunders had told Property Manager Neilsonthat the Dodsons were slow workers and constant com-plainers, they were greeted on arrival at Grosvenor Northby Managers Frank and Mary Ann Slanda and by Neilsonwho told them they had been promoted and they coulddisregard the Seligman letter about being replaced by asubcontractor. The Dodsons nevertheless performed thesame caretaker duties they had performed at Utica Greenwith no increase in pay or moving expenses. They com-plained to the Slandas about these matters and about nothaving the tools to do their work. Frank Slanda once toldHarold Dodson he hoped the Company did not call inoutside help as he preferred caretakers. Thereafter FrankSlanda remonstrated several times with both Dodsons forbeing slow. Around midnight on January 19, Slanda tele-phoned Harold Dodson and told him to go out and snow-blow the sidewalks. Dodson protested that it wasn't snow-ing enough and the wind was still blowing. After accusingDodson of crying about his job, Slanda agreed to let Dod-son use his own judgment as to when to clear the walks.Harold Dodson attended the first two sessions of theRC-case hearing beginning January 20, 1977, under aunion subpena. He testified at the third session, held onFebruary 8, 1977. The next day when he gave Frank Slan-da the future hearing schedule and informed him that26 According to Phyllis Davis, Betsy Saunders told her and Mary AnneJohnson in late December that if they were transferred, she would see thatit was to a nice place and added that if everybody was transferred, maybe itwould break the Union up.Madeline Dodson had also been subpenaed, Frank in-formed Harold that their attending the hearing wouldcount as their days off.The Dodsons were terminated February 16, 1977, 8 daysafter Harold Dodson testified contrary to the Company'sinterests in the RC-case hearing. They were summoned tothe office where they found the Slandas and Neilson, whoinformed them of their termination. They asked the reason,and Neilson said they would get the reason in a letter. Theynever received the letter. Later, Neilson told them theywere terminated "due to paperwork" and they "didn'tcomplete the job." The only paperwork Dodson knew ofwas the service reports he was required to make out everyday by listing on a sheet posted in a closet requests forparts he needed and the jobs he had done that day. Dod-son testified that he made the required reports every daythe sheet was posted but that sometimes no sheet was post-ed in the closet. Dodson testified he never refused to doanything Slanda told him to do, except once in Januarywhen he had been assigned duties after quitting time onthree occasions in a week, without extra pay, and he toldSlanda he was not going on doing that night after night.The Dodsons were never disciplined or warned that theirjobs were in danger at either Utica Green or GrosvenorNorth.27Although the Dodsons were fairly active union adher-ents, the evidence as I see it fails to establish that Respon-dent was aware of it until January 20, 1977, when HaroldDodson attended the RC-case hearing. Although two on-site managers considered them slow workers, and althoughit is clear that they were constant complainers at both sites,these faults were tolerated, and apparently played no partin the decision to terminate them. Indeed, the reasons giv-en for their discharge do not make much sense. To theextent they were meant to convey failure to perform orproperly perform required paperwork, Harold Dodson ex-plained its falsity, and there is no basis for the accusationof failure to complete any job to which either was assigned.As the reasons given by Respondent for the discharges donot stand up, I infer and find on the basis of the timing ofthe discharges shortly after Harold Dodson testified con-trary to Respondent's interests at the RC-case hearing andnotified management of the future RC-case hearing sched-ule at which Madeline Dodson was also subpenaed to testi-fy on behalf of the Union, and in the absence of any othertriggering event, that the Dodsons were terminated becauseof Harold Dodson's testimony and in anticipation of hisand Madeline Dodson's future testimony for the Union atthe RC-case hearing. I conclude that these discharges, onFebruary 16, 1977, were also violative of Section 8(a)(4),(3), and (1) of the Act.5. The Davises and Johnsons: (a) Lysle Davis and RodneyJohnson: Lysle and Myrl Davis were hired by ManagerBruce Saunders as a caretaker couple at Utica Green inI7 credit the above mutually corroborative testimony of Harold andMadeline Dodson. I do not credit Harold Dodson that Bruce Saunders toldhim in January. in Madeline Dodson's presence. that Saunders had seenDodson's car at Sam Goold's home and asked if they were attending aunion meeting there. as the testimony was not corroborated by MadelineDodson and was inconsistent with a statement in Harold Dodson's pretrialaffidavit that Saunders never said anything to him personally about theUnion. SELIGMAN &r ASSOCIATES, INC.121June 1976. Rodney and Mary Johnson were another care-taker couple at Utica Green. The Davises began discussingthe Union with Sam Goold early in November. On No-vember 17, Lysle signed a union authorization card atGoold's behest. Thereafter, Myrl signed a card, and thetwo of them accompanied Goold when he obtained thesignatures of Larry and Phyllis Davis and Rodney Johnsonon November 17 and 18. The Davises attended two unionmeetings, one at the union hall and one at Goold's home.Manager Saunders made Lysle a maintenance man atthe time Goold was switched to painting, and Saundersimplied that he was going to make the Davises assistantmanagers at Utica Green, but I construe Lysle Davis' testi-mony as indicating that they never were made assistantmanagers there.Lysle Davis and Rodney Johnson attended the RC casehearing, under subpena, and Saunders asked Johnson afterevery session what happened there. On a date in February,Scott Seligman asked Lysle to meet him in the rental officeof the Fox Lane complex which was under constructionacross the street from Utica Green. At the meeting BruceSaunders, who was also acting as manager of Fox Lanetemporarily, was also present. Seligman informed Davisthat he and his wife would be transferred to Fox Lane asassistant managers. Early in March, Saunders announcedto the Utica Green staff that Lysle Davis was assistantmanager of Fox Lane; the Johnsons assistant managersthere under Davis; and that Larry and Phyllis Davis wereassistant managers at Utica Green.Lysle Davis testified that in his opinion both he and theJohnsons earned their promotions to assistant managerand deserved them. Lysle Davis subsequently becamemanager of Fox Lane.28(b) Larry and Phyllis Davis: On August 24, 1976, BruceSaunders hired the Davises as a caretaker couple at UticaGreen. As stated above, Lysle and Myrl visited them onNovember 17 or 18 with Clarence Goold to discuss union-ization, and both signed union authorization cards. Larrythereafter accompanied Goold to several of the other ScottManagement Company apartment complexes passingunion cards among employees. Larry and Phyllis Davisalso attended union meetings at the union hall in Detroitand at Goold's home, and advocated the Union in conver-sations with employees.As found above, Saunders made the Larry Davises assis-tant managers at Utica Green in early March at the sametime the Lysle Davises and the Johnsons were made assis-tant managers at Fox Lane. Subsequently, on April 5,1977, Scott Seligman and Property Manager Dave Whit-man informed Larry and Phyllis that the Saunderses hadresigned and they were managers in charge of Utica Green.Joanne Patterson succeeded Whitman as property manag-er, and on May I, Larry Davis notified her he wished toreturn to maintenance work. After checking with Scott Sel-igman, Patterson agreed. Larry Davis was transferred to28I credit the corroborative testimony of Larry and Phyllis Davis. Noreliance is placed on the testimony of Phyllis Davis as to a subsequentconversation she had with Property Manager Patterson about the reasonsfor the discharges of Larry. Ricky. and Charles Davis as that testimony wasambiguous.maintenance and given a pay increase bringing his salaryalone to more than he and Phyllis had been making togeth-er. Patterson informed Phyllis (who was pregnant) shewould not have to work any more; Phyllis asked if thatmeant she was laid off; Patterson said she preferred her toresign and promised a letter of recommendation. PhyllisDavis did not work after that.On May 9, 1977, Acting Manager Sharon Campbellcalled Larry and his brother Ricky Davis into the officeand told them, according to Larry, "it was not her decision,but. ..you guys are terminated" adding that "she had noreason" and was only following Joanne Patterson's or-ders.28(c) Ricky Davis: Manager Saunders hired Ricky DavisJuly 12, 1976, as a grounds keeper at Utica Green wherehis father and mother Lysle and Myrl Davis worked as acaretaker couple. Ricky was present when Clarence Gooldsolicited Lysle and Myrl Davis to sign union authorizationcards, and Ricky also signed a card, on November 18,1976. Thereafter Ricky attended five or six of the unionmeetings. Saunders was told of Ricky's union involvementat the Christmas or New Year's party.In April 1977, when the Saunderses left Utica Green andLy,:e and Myrl Davis were placed in charge, Ricky wasmcved up to caretaker. As found above, on May 9, afterthe elder Davises had been transferred to Fox Lane, Rickywa; terminated along with Larry Davis by Sharon Camp-bell without being given any reason.29(d) Charles Davis: In late March or early April 1977Pruperty Manager Dave Whitman and Manager BruceSaunders told Lysle Davis to get a maintenance man forFox Lane. They agreed to Lysle's suggestion that he couldpersuade his son Charles to quit the job he had to come towork there. After three or four weeks, Charles agreed andwas hired April 18, 1977, as maintenance man at Fox Lane.Three weeks later, on May 9, after Saunders had resignedand Joanne Patterson had succeeded Whitman as propertymanager, Patterson told Lysle Davis she understood hehad his son working there, and "we have a policy of nothiring relation[s] and that I want him discharged as ofnow." Lysle protested that Charles' employment had beenokayed by Whitman and Saunders, but Patterson respond-ed, "They are not with us any more." Lysle informedCharles of his discharge that same day, giving as the reasonthat Patterson said, "they didn't want relations workingthere." Lysle Davis, to Respondent's knowledge, hadworked with his sons Larry and Ricky at Utica Green andhe was aware of no rule against it until this incident. LarryDavis testified, however, that he asked Bruce Saunders sev-eral times in March 1977 for a transfer to Fox Lane afterhis father was made assistant manager there, and Saundersrefused on the ground that, "they do not want relationsworking together." Clarence Goold credibly testified thatDavid Harris, the brother of Kathy LaFrance, comanagerof Eureka Townhouses was employed as a maintenanceman at Oxford Place.30Based on the credited testimony of Rickv Davis. corroborated in partbs Larr, DailsI credit the above mutually corroborative testimonv of Charles andLisle Davis and Clarence Goold The General Counsel failed in his effortsContinuedSELIGMAN & ASSOCIATES. INC. 121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Conclusions: Johnson and all the Davises exceptCharles, who was not hired until March or April 1977, wereamong the original union advocates and active supportersof the union campaign. That this was known to manage-ment was revealed by the interrogation and threats towhich they were subjected by Comanager Bruce Saundersas found above.I agree with the General Counsel that Respondent in-tended to convey the impression, and the employees under-stood, that the announced reclassifications of Lysle andLarry Davis and Rodney Johnson from caretakers to assis-tant managers were promotions whether or not Respon-dent meant to or ever did give them increased responsibil-ity or pay which might be expected to result therefrom. Indetermining why Respondent decided to make thesechanges it is not relevant that Lysle Davis was of the opin-ion that both he and Johnson deserved to be promotedbecause he had no part in the decision. The evidence in thisrecord clearly shows that it would have been out of charac-ter for Respondent to promote or transfer known unionadvocates on the basis of merit at that time. Thus, inMarch 1977 Respondent was virgcrously contending in theRC-case proceeding (as it is herein) that assistant managersare supervisors and not includible in any utit found appro-priate or eligible to vote in an election. Moreover, althoughComanager Betsy Saunders at one point attempted tocreate the impression that good caretakers would be reclas-sified as assistant managers to save them from replacementby subcontractors, the true reason was revealed by thethreats to replace the caretakers with subcontractors be-cause of their union activity, by Betsy Saunders' tellingPhyllis Davis and Mary Ann Johnson it might break up theUnion if everybody was transferred, and by Bruce Saun-ders' telling his staff, when he announced these reclassifica-tions, that he, "didn't want to hear anything else about theUnion," and that that now "was done and over with," andby the other unfair labor practices found above.I therefore find that Respondent made Lysle Davis, Lar-ry Davis, and Rodney Johnson assistant managers onMarch 4, 1977, in an attempt to gerrymander the unit todefeat the organizational efforts of the Union, and I con-clude that it thereby violated Section 8(a)(1) as alleged inthe complaint.With regard to the discharges, I agree with Respondentthat Phyllis Davis was not discharged along with the otherson May 9, 1977, as she was no longer on Respondent'spayroll at that time, and her May I termination is not al-leged and the evidence does not show it to be unlawful. Asto the three Davis brothers who were all discharged May 9,1977, Respondent argues that Charles was terminated "be-cause of a Scott Management Company policy that a man-ager could not hire relations to work under him." It con-tends that Larry and Ricky were fired for unsatisfactoryto establish through the testimony of Goold that Harris is now employed atEureka Townhouses.31 In my opinion, the record fails to substantiate the contentions that anyof the other unfair labor practices found herein were motivated by an at-tempt to gerrymander the unit.work; it concedes that the record does not reflect the un-derlying basis for this conclusion but insists that if it weregoing to fire them for union activity, it would have done soback in December 1976 when their union activity becameknown.Regarding Charles Davis, the evidence shows that thereason given by Property Manager Patterson for Charles'discharge was not that there was a policy against amanager's hiring a relation to work under him, but that,"We have a policy of not hiring relation[s]." Nor had LarryDavis been told by Saunders that there was a policyagainst a manager's having a relation working under him;he was told there was a policy against relations workingtogether. That there was no such policy as that voiced byPatterson is shown by management's approval of the hiringof Lysle Davis' son Charles only 3 weeks before Lysle wastold to discharge him, and by the employment of KathyLaFrance's brother. That there was no such policy as thatvoiced by Saunders is shown by the concurrent employ-ment of Lysle, Larry, and Ricky at Utica Green during thesummer of 1976.None of these purported policies about employment ofrelations are advanced as the reason for the discharges ofLarry and Ricky Davis. Moreover, there is no credible evi-derce that their terminations were for unsatisfactory workas Respondent contends. Indeed, Larry had recently beenprcmoted and Respondent concedes there is no evidenceto support any such charge against either Larry or Ricky.No truth having been found in the reasons advanced forthese three discharges, and in view of the timing thereof 6days after the Regional Director issued his decision anddirection of election under which all three would have beeneligible to vote, Respondent's knowledge that two of themand their father were union advocates, and the justifiedinference that Charles was suspected of being of like mindto the rest of the family, and the other unfair labor prac-tices committed by Respondent, I find that Respondentdischarged Larry, Ricky, and Charles Davis on May 9,1977, because of their known or suspected support of theUnion, in violation of Section 8(a)(3) and (I) as alleged inthe complaint.IV. REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(l), (3), and (4)of the Act, I shall recommend that it cease and desist there-from, and in view of the nature and extent of the viola-tions, from any interference with the rights of its employeesguaranteed by Section 7 of the Act, and that it take certainaffirmative action designed to effectuate the policies of theAct. Nothing in my recommendation Order shall be takenas justification for the reduction of benefits presently en-joyed by any of Respondent's employees. Inasmuch as Re-spondent's unfair labor practices directly affected manyemployees at seven of its apartment complexes, in view ofthe nature and extent of the unfair labor practices found,and as they were committed by Respondent's managers,project managers, and president, I find no merit in Re-spondent's contention that notices should be required onlyin those complexes where unfair labor practices were com- SELIGMAN ASSOCIATES, INC.123mitted, and find that the policies of the Act will best beeffectuated by requiring that notices be posted in all 21complexes employing unit employees.Having found that Respondent violated Section 8(a)(1)by discharging David and Susan Younce, Section 8(a)(3)and (1) by discharging Clarence Goold, Larry Davis, RickyDavis, and Charles Davis, and Section 8(a)(3), (4), and (1)by discharging Mark Rushing, Harold Dodson, and Made-line Dodson, I shall recommend that it offer them immedi-ate, full, and unconditional reinstatement to their formerjobs or, if their jobs no longer exist, to substantially equiva-lent jobs, without prejudice to their seniority or other rightsand privileges; and make them whole for any loss of paysuffered by reason of the discrimination against them, inthe manner described by F. W. Woolworth Company, 90NLRB 289 (1950). Interest will be paid as provided in Flor-ida Steel Corporation, 231 NLRB 651 (1977); see, generally.Isis Plumbing & Heating Company, 138 NLRB 716 (1962).Whether or not Respondent has made adequate offers ofreinstatement to some of the discriminatees as it claims,had best be left to the compliance stage as this matter wasnot fully litigated.The General Counsel requests that as part of the remedyfor the unfair labor practices committed, Respondent beordered to bargain with the Union as the exclusive repre-sentative of the employees in the unit found appropriate bythe Regional Director in his Decision and Direction ofElection in Case 7-RC-1401 1. Respondent contends thatthat unit is not appropriate, that in any event the Uniondoes not represent a majority of employees in that unit,and that a bargaining order is not justified.I have carefully reviewed the entire record in this pro-ceeding as well as in Case 7-RC-1401 1 including Respon-dent's contentions that the apartment projects where theseemployees work are owned by separate legal entities; someare located as far as 60 miles from others; the projects areof various sizes and rentals, and cater to tenants of varyingeconomic status; some are HUD regulated and some arenot; Respondent keeps strict account of the income andexpenditures of each complex separately; a substantialamount of the hiring and firing is done by the onsite man-agers who determine specific wages and are the employees'immediate supervisors. However, based on Respondent'scentralized method of operating, its central control of laborpolicy including wage and salary ranges, benefits, replace-ment of classifications of employees by subcontractors,and its authority to require recommendations before hir-ing, its coordinating of operations through monthly man-ager meetings, directives, and recommendations, the over-all supervision of employees exercised by Scott Seligmanand the property managers, the authority of some onsitemanagers over more than one complex and the transfer ofmanagers, the borrowing and sharing of work, supplies,and equipment, the similarity of employee duties, classifi-cations, and their wages, salaries, and benefits, and the in-terchange in transfer of employees, 1 find that the employ-ees employed at the 21 apartment complexes managed byRespondent in the metropolitan area of Detroit share com-mon interests in their wages, salaries, and working condi-tions, and therefore comprise an appropriate unit, as foundby the Regional Director and alleged in the complaint.32The relevant credible evidence establishes, and I find,that the assistant managers and assistants to managers areat most leadmen or straw bosses, and fails to support Re-spondent's contention that they are supervisors within themeaning of Section 2(11) of the Act. They are thereforeproperly included in the unit.The General Counsel offered signed union authorizationcards 33 to establish the majority status of the Union on thedates referred to below. There is in evidence an employeelist for the pay period ending December 3, 1976, whichshows that on that date Respondent employed 109 employ-ees in the classifications specifically included in the appro-priate unit of 21 complexes.4The General Counsel has32 Roman Catholic Orphan Alum of San Francisco, d h a Mount StJoseph', Home for Girls, 227 NLRB 404 1976): Chatham To*ing Company,Inc. a Wholl/ Owned Subsidiary of Colonial Oil Industries, Inc. 226 NLRB502 (1976); U-7Tone-Em Grocery Co., division of Malone & Hyde, Inc., 185NLRB 52 (1970). Contrary to Respondent's contention, the multicomplexunit would not be rendered inappropnate even if the complex owners areseparate joint employers, along with Respondent. of the employees of theircomplexes. Archdiocese of Philadelphia, etc. 227 NLRB 1178 (1977). Nopart) contends that the employees of Goddard ('ourt Apartments, or Du-page Green or Woodbury Condominiums, excluded b Regional Director.shculd he included In the unit.Respondent's challenge to the following cards is without ment: Re-sp ,dent challenged the card of Mark Trustkowski because it was signed atthe apartment and in the presence of Marjorie Wrobel, the manager of thecotmplex where he worked and his supervisor, and because Wrobel herselfsigned a card and told the four employees present that the Union was agood idea and that she thought there should be a union at the Compan). AsTrustkowski's signature was solicited b his cousin, employee MargaretLe.,is. and not by Wrobel, who did not take an active part in the Unioncampaign, there is no hint that Trustkowski signed out of fear of repnsal byWrohel or Respondent for refusing to do so. I therefore find his card valid.NL.R.B. v. WKRG TV, Inc., 470 F.2d 1302 (5th Cir. 1973): IndependentSprinkler& Fire Protection Co.. 220 NL.RB 941 (1975). 1 have examined withcare Insular Chemical Corporation. etc., 128 NLRB 93 (1960): RaymondBuick, Inc. 173 NLRB 1292 (1968): and other cases to which Respondenthas referred me and have concluded that they are distinguishable on theirfacts. There is no probative evidence in support of Respondent's challengeto the card of Michael Bodell. Although there is evidence which createssome doubt about the cards of Frank and Dolores Thatch, on the whole Icredit Mark Rushing's testimony that he knows them and that they signedtheir cards in his presence. As Craig Feebish, assistant manager, is not asupervisor. I find his card valid, and the cards of Debbie Feebish, MargaretLewis. and Gordon Brown valid though signed in his presence with hiser :ouragement. That Terry Smith signed a card on February 14, 1977, toolate to be relevant, does not detract from the validity of the card she signedearlier on December 7. 1976.Challenges to the following cards were sustained at the hearing: A cardbearing the name Verna Porter dated December 7, 1976, because she wasnot an employee of Respondent: cards bearing the names Micky Caldwell,Debbie Williams. and Murray Young all dated December 7, 1976, were notproperly authenticated: cards signed by Janet Smith on February 14, 1977.and Robert Drude on April 17, 1977. were too late. Challenges to the fol-lowing cards are now sustained: The card of Charles Davis dated May 16.1977, is too late: a card bearing the name Alice Ickes dated December 7.1976. was not properly authenticated; Marorie Wrobel signed a card De-cember 7, 1976, but is a supervisor: the cards of Frances and Dennis Wilk-erson dated February 8. 1977. are too late: Cheryl Talkington signed a cardDecember 7, 1976. but was not an employee of Respondent; Sandra Lewiswas no longer employed when she signed a card November 22 or 23, 1976:there is no evidence that the cards of Timoth) Taylor and Debra Taylorwere signed on December 19. 1976. or an) other relevant date: the recordshows that Robert Kaster was no longer employed on the date he signed acard, December 6, 1976: Barbara Carter who signed a card on December18, 1976. was on neither the December 3 nor the December 20, 1976, pay-roll.4 The name of Linda Smith. who was hired as a caretaker at SouthlandApartments December 2. 1976, and discharged December 7. 1976. is includ-ed in this number.SELIGMAN & ASSOCIATES, INC. 123 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduced only 27 valid union authorization cards datedon or before December 3, 1976."The only other period for which we have an accuratereliable payroll list in evidence is that ending December 20,1976, when the unit complement totaled 125 employees.36The General Counsel presented only 44 valid cards signedon or before December 20, 1976.3735 These cards were signed by the following employees on the dates stat-ed:Michael KarpouskieTheresa Bryan (Ryan)Joe GerwatowskiMary WendelKenneth PeerGinger PeerDarrel EzmerlianMargaret LewisDavid HughsCraig FeebishDebbie FeebishGordon BrownJim SchulzNellie SchulzJohn HodgesDorothy HodgesClarence GooldLysle DavisMyrl DavisHarold DodsonMadeline DodsonLarry DavisPhyllis DavisRobert KimberlyRicky DavisRodney JohnsonMary Johnson11/21/7611/21/7611/22/7611/22/7612/03/7612/4/76)12/03/7612/4/76)11/20;7611/20/7611/20/7611/20/7611/20/7611/20/7611/2,1/7611/2t,/7611/22/7611/22/7611/20/7611/17/7611/18/7611/19/7611/19/7611/18/7611/18/761 1/17/76)11/22/7611/18/7611/18/7611/18/76(erroneously(erroneouslydateddated(erroneously datedAs the Board has never to my knowledge issued a bar-gaining order where, as here, the Union is not shown tohave represented a majority of employees in the appropri-ate unit, I conclude that such an order is not justified inthis case. In these circumstances, no determination is madeas to whether the unfair labor practices committed by Re-spondent would have warranted a bargaining order underN.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969), ifmajority status had been shown.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 38The Respondent, Seligman & Associates, Inc., and itsWholly Owned Division, Scott Management Company,Southfield, Michigan, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interfering with employees' Section 7 rights or dis-couraging membership in Local 79, Service Employees In-ternational Union, AFL-CIO, or any other labor organiza-tion, by discharging or otherwise discriminating againstenployees in regard to hire or tenure of employment orany other term or condition of employment.(b) Coercively interrogating or threatening employees,or prohibiting them from talking to new employees aboutthe Union.(c) Transferring, promoting, or reclassifying employeesin an attempt to gerrymander the unit in a Board election.(d) Threatening to discharge employees for testifying ata Board hearing.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer David Younce, Susan Younce, ClarenceGoold, Larry Davis, Ricky Davis, Charles Davis, MarkRushing, Harold Dodson, and Madeline Dodson full, im-nmediate, and unconditional reinstatement, and make themwhole with interest, in the manner described in the remedysection of this Decision.Carter Baxpon 12/07/76Terry Smith 12/07/76Yolanda Reynolds 12/07/76Robert Keating 12/07/76James Shulz 11/20/76Nellie Schulz 11/20/76Emmett Ickes 12/07/76Charles Reynolds 12/07/76Vera Young 12/07/76Elka Yanke 12/07/76Daniel Marler 12/06/76Elizabeth Wasilewski 12/07/76Matthew Young 12/07/76Dennis Wilkerson 12/04/7638 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto be deemedwaived for all purposes.36 Four card signers were terminated between the two payroll periods-Theresa Bryan, Michael Karpouskie. John Hodges. and Dorothy Hodges.ed These cards were signed by the following employees on the dates stat-ed:Ricky DavisPhyllis DavisLarry DavisClarence GooldMadeline DodsonRobert KimberlyMyrl DavisLysle DavisMark RushingRodney JohnsonDebra FeebishCraig FeebishMike BodellMary JohnsonHarold DodsonMargaret LewisGordon BrownDavid HughesJoe GerwatowskiMary WendelKenneth PeerGinger PeerSandra MillerRichard MillerMark TrustkowskiDewaine BrownDarrel EzmerlianPat CarterDolores ThatchFrank Thatch11/13/7611/13/7611/18/7611/20/7611/19/7611/22/7611/18/7611/17/7612/07/7611/18/7611/20/7611/20/7612/07/7611/18/7611/19/7611/20/7611/20/7611/20/7611/22/7611/22/7612/03/7612/03/7612/07/7612/04/7612/07/7612/04/7611/20/7612/18/7612/07'7612/07 76 SELIGMAN & ASSOCIATES, INC.125(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to determine the amount of backpay due under thisrecommended Order.(c) Post at the Apple Grove Apartments, BelmontManor Apartments, Century Square Townhouses, Con-gress Hills Apartments, Eureka Garden Townhouses(Phases I & 2), Fox Lane Apartments, Grosvenor NorthApartments, Grosvenor East Apartments, Oxford PlaceTownhouses, Park Hills Apartments, Roanoke Apart-ments, Mayfair Apartments, Rushmore Apartments, SanDee Apartments, Southland Apartments (Phases I & 2),Utica Green Apartments, Utica Plaza Apartments, andWoodbrook Apartments (Phases I & 2) in the DetroitMichigan Metropolitan Area copies of the attached no-tice.39Copies of said notice, on forms provided by the Re-gional Director for Region 7, after being signed by an au-thorized representative of Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken to insurethat notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.1h IS FURTHER ORDERED that all allegations of the com-plaint not specifically found herein be dismissed.In the event that this Order is enforced by a judgment of a UnitedSlates Court of Appeals. the words In the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."